Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamie Sierra appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sierra v. Hassan, No. 1:13-cv-00029-TDS-JLW (M.D.N.C. Mar. 12, 2014). We dispense with oral argument because the *212facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.